United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                     UNITED STATES COURT OF APPEALS
                                                  March 7, 2007
                                     FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk
                                 _________________

                                      No. 06-30869

                                 (Summary Calendar)
                                 _________________


CHAMBERS MEDICAL FOUNDATION,


                        Plaintiff,

versus


CAROL M. PETRIE,


                        Defendant - Appellee,

versus


RUSSELL C. CHAMBERS, Estate


                        Movant - Appellant



                     Appeal from the United States District Court
                        For the Western District of Louisiana
                                 No. 2:05-CV-786



Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.
PER CURIAM:*

        The Estate of Dr. Russell Chambers (“Estate”) appeals the district court’s denial of its motion

to intervene in the underlying suit between the Chambers Medical Foundation (“Foundation”) and

Carol Petrie Chambers (“Petrie”). The Estate filed a motion to intervene both as of right and

permissively, asserting that the Estate has an interest in the litigation because the Estate’s tax liability

may be affected by the outcome and because the Estate has an interest in seeing that Dr. Russell’s

“estate plan”, as embodied by the agreement at issue in the suit (“the Agreement”), is protected. The

district court denied intervention on the grounds that the Estate did not have a sufficient interest in

the litigation and that any interest the Estate did possess was adequately represented by the

Foundation.

        A district court’s denial of a motion for intervention as of right is reviewed de novo. See Ross

v. Marshall, 426 F.3d 745, 753 (5th Cir. 2005). Intervention as of right is to be permitted upon

timely application “when the applicant claims an interest relating to the property or transaction which

is the subject of the action and the applicant is so situated that the disposition of the action may as

a practical matter impair or impede the applicant’s ability to protect that interest, unless the

applicant’s interest is adequately represented by existing parties.” FED. R. CIV. P. 24(a)(2). This

Court requires that the interest asserted in intervention be “direct, substantial and legally protectable.”

Ross, 426 F.3d at 757.

        “Orders denying permissive intervention are reviewed for ‘clear abuse of discretion’ and will

be reversed only if ‘extraordinary circumstances’ are shown.” Trans Chemical Ltd. v. China Nat.



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                    -2-
Machinery Import and Export Corp., 332 F.3d 815, 821-22 (5th Cir. 2003). Under Rule 24(b),

permissive intervention is appropriate where “an applicant’s claim or defense and the main action have

a question of law or fact in common.” Id. at 824.

        The Estate first argues that the district court erred in denying its motion to intervene as of

right because the Estate’s interest in the litigation is sufficient to meet the requirements of Rule 24(a).

The Estate argues that if Petrie alleges and the trial court finds that the entire Agreement is

unenforceable, the transaction embodied by the Agreement would have to be “unwound” and assets

shifted, which might have unspecified tax implications for the Estate and would undo Dr. Chambers’

“estate plan.” The Estate does not describe in detail how and to what degree the prospective results

from the instant litigation would actually affect the Estate’s tax liability or its ability to collect

contribution. Accordingly, the Estate’s fails to sufficiently specify its financial interest in the case

and does not meet its burden of showing a “direct, substantial and legally protectable” interest. See

Ross, 426 F.3d at 757. The Estate also cites no legal authority suggesting that its abstract interest

in ensuring that Dr. Chambers’ estate plan is effectuated is sufficient to render the Estate an

indispensable party and warrant intervention as of right. See id. Further, the Estate does not

articulate why the Foundation cannot adequately represent its interest in defending the enforceability

of the Agreement. Because the Estate has failed to demonstrate either the sufficiency of its interest

or the inadequacy of the existing party’s representation if it, the district court did not err in denying

the Estate’s motion to intervene as of right. Id.

        The Estate also argues that the district court clearly abused its discretion in denying

permissive intervention. The Estate argues that permissive intervention was warranted because the

Estate has an economic interest in the outcome of the suit. The Estate cites no authority suggesting


                                                    -3-
that refusal to allow permissive intervention by a party with an indirect and undefined economic

interest in the suit constitutes a clear abuse of discretion. The Estate also fails to otherwise establish

that “extraordinary circumstances” are sufficiently present to warrant reversal of the district court’s

decision. See Trans Chemical Ltd., 332 F.3d at 821-22. Accordingly, we find that the district court

did not abuse its discretion in denying permissive intervention.

        AFFIRMED.




                                                   -4-